                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
    v.                           :    Case No. 3:17-cr-00072 (RNC)
                                 :
DENZIL STEWART                   :

                           RULING AND ORDER

    Defendant Denzil Stewart is charged with possession of a

firearm in furtherance of a drug trafficking crime and

possession with intent to distribute cocaine.    The firearm and

cocaine were seized during a search of an apartment located on

the second floor of a two-story, multi-family house at 90 Spring

Street in West Haven.   Mr. Stewart’s girlfriend lived in the

apartment, which was accessible by an exterior stairway.    The

search was conducted pursuant to a warrant issued by the

Connecticut Superior Court.    The warrant was obtained by members

of a federal-state task force after a confidential informant

made three controlled purchases of narcotics from a seller who

was seen at 90 Spring Street in close temporal proximity to all

three transactions.

    Defendant has moved to suppress the fruits of the search on

the grounds that (1) the affidavit submitted in support of the

warrant application was (a) facially insufficient to establish

the requisite nexus between the items sought and the apartment

and (b) tainted by misstatements essential to the existence of



                                  1
probable cause; and (2) the affidavit omitted to disclose that

one of the two affiants, Bryan Kelly, was himself involved in

illegal activity at the time, specifically, selling anabolic

steroids, to which he pleaded guilty last year.1

     An evidentiary hearing has been held at the defendant’s

request.   At the hearing, testimony was provided by the second

affiant on the warrant application, Special Agent Brian Ross of

the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF).

Ross testified that he believed drugs would be found in the

second-floor apartment at 90 Spring Street based on the results

of surveillance of that location in connection with the three

controlled purchases.   He further testified that the

investigation of the defendant was in no way compromised by any

misconduct on the part of Kelly.     I credit Ross’s testimony and

deny the motion to suppress.2


1 Defendant also raises concerns about whether the affidavit was
sufficiently specific as to the identity of the suspect and
adequately linked him to 90 Spring Street. However, as
defendant concedes, the relevant question is whether the
affidavit provided probable cause to search the property. See
United States v. Martin, 426 F.3d 83, 87 (2d Cir. 2005) (“[W]e
need not conclude that there was probable cause to arrest [the
defendant]; we need only conclude that there was a fair
probability that the premises to be searched contained
contraband or evidence, fruits, or instrumentalities of a
crime.” (citing Zurcher v. Stanford Daily, 436 U.S. 547, 558-59
(1978))).
2 In January 2019, defendant submitted several pro se filings

related to the motion to suppress. See ECF Nos. 104, 110, 111.
In February, defendant obtained new counsel. Defendant’s new
counsel filed a supplemental memorandum in support of the motion


                                 2
I. Facts

    In 2017, a confidential informant (CI) gave Ross the

telephone number of a black male who was selling drugs out of a

residence in West Haven.   The CI had worked with Ross before and

Ross had become the CI’s “handler.”   The CI stated that the

black male was known to carry a firearm and drive a rental car

when conducting drug transactions.    Ross proceeded to work with

the CI to investigate the seller in West Haven and used the

investigation as a training opportunity for other members of the

task force.

    At Ross’s request, the CI called the drug contact number.

A series of three controlled purchases soon followed, each one

involving the CI and the defendant.    On each occasion, the CI

wore a wire transmitter so the transactions could be monitored

by members of the task force.   In addition to Ross, the task

force included ATF Special Agents Michael Zeppieri, Sean



to suppress. ECF No. 118. Throughout this period, defendant
has been represented. “A defendant has a right either to
counsel or to proceed pro se . . . , but has no right to
‘hybrid’ representation, in which he is represented by counsel
from time to time, but may slip into pro se mode for selected
presentations.” United States v. Rivernider, 828 F.3d 91, 108
(2d Cir. 2016). Accordingly, the Court need not consider pro se
filings from represented defendants, though the Court has the
discretion to do so. See id. at 108 n.5. Defendant’s pro se
arguments that were explicitly raised by his counsel in the
supplemental memorandum are addressed herein. I will not
comment further on defendant’s other pro se arguments except to
note that I have reviewed the arguments in detail and find them
to be without merit.


                                3
Brackett, Michael Sorrentino and Mark Essing.    The task force

also included two local police officers, one of whom was Kelly.

    After the third controlled purchase, an application for a

search warrant was prepared for the second-floor apartment at 90

Spring Street.   Kelly created the warrant application in a cut-

and-paste manner from written reports that had been prepared by

ATF Special Agent Brackett after each controlled purchase.

Kelly submitted his draft of the affidavit to Ross, who checked

the draft for accuracy relying on Brackett’s reports and his own

recollection of events.   Both Kelly and Ross signed the

affidavit on March 2, 2017.   Superior Court Judge Denise Markle

issued the search warrant that day authorizing a search of the

apartment for narcotics, narcotics-related items, and firearms.

Execution of the warrant led to the arrest of the defendant, who

was present in the apartment along with his girlfriend.    The

search resulted in the seizure of a loaded firearm, various

quantities of narcotics, and a large sum of cash.

    The warrant affidavit submitted to Judge Markle stated that

probable cause existed to search the second-floor apartment at

90 Spring Street because it was being used in connection with

the illegal possession and sale of narcotics.    In support of

this conclusion, the affidavit summarized the three controlled

purchases and provided the following information concerning the

nexus between the purchases and the apartment.    After the first


                                 4
controlled purchase, members of the task force saw the seller of

the narcotics drive directly to an apartment building located at

the corner of Spring Street and Front Avenue, where he parked in

the driveway.   This location was later identified as 90 Spring

Street.   After the second controlled purchase, the seller again

drove directly to the same building at 90 Spring Street and

parked in the driveway.   Prior to the third controlled purchase,

a surveillance team saw a blue SUV enter the driveway at 90

Spring Street and park.   A man got out of the SUV and entered

the second-floor apartment using the exterior stairway.       About

five minutes later, a Mazda was seen entering the driveway.        A

man exited the second-floor apartment, sat in the Mazda for a

few minutes, then returned to the second-floor apartment as the

driver of the Mazda drove away.       Not long after that, a man

exited the second-floor apartment, got into the blue SUV, and

drove directly to the scene of the third controlled purchase,

where he sold narcotics to the CI.3

     The affidavit submitted to Judge Markle was accurate with




3 The affidavit does not explicitly state that the same person
parked the SUV, interacted with the driver of the Mazda, and
later sold the drugs to the CI, but this is the most natural
reading of the affidavit. Ross testified that it was the same
individual. ECF No. 97 at 60, 63. Assuming Judge Markle
interpreted the affidavit this way, the judge was not misled.
Ross also testified that he believed at the time, and still
believes, that the defendant is the person who sold drugs to the
CI. Id. at 63.


                                  5
the following relevant exceptions:

     - Paragraph 14 of the affidavit states that in a telephone

         call preceding the second controlled purchase, the

         defendant instructed the CI to meet him at “Spring.”    The

         audiotape of this call shows that the defendant actually

         instructed the CI to meet him at “Front.”

     - Paragraph 16 of the affidavit states that in another call

         preceding the second transaction, the defendant stated he

         would need to pick up the heroin from his residence

         before delivering it to the CI.   The audiotape shows that

         although the defendant said he would need to pick up the

         heroin, he said nothing about his residence.

Because these inaccuracies provide the primary basis for the

defendant’s motion to suppress, they will be discussed in detail

below.

II. Legal Standard

    The Fourth Amendment protects individuals from

“unreasonable searches and seizures” by government agents.

U.S. Const. amend. IV.   A search of a residence for evidence of

criminal activity is presumptively unreasonable unless conducted

pursuant to a warrant supported by probable cause to believe

that the items sought will be found there.    United States v.

Travisano, 724 F.2d 341, 345 (2d Cir. 1983).    In assessing

probable cause for purposes of a search, a judge must consider


                                 6
the information in the warrant application in “a practical,

common-sense” manner and decide whether there is “a fair

probability that contraband or evidence of a crime will be found

in a particular place.”    Illinois v. Gates, 462 U.S. 213, 238

(1983) (internal quotation marks omitted).

    “[A] search pursuant to a warrant issued by a judicial

officer upon a finding of probable cause is presumptively

reasonable.”   Ganek v. Leibowitz, 874 F.3d 73, 81 (2d Cir. 2017)

(citing Golino v. City of New Haven, 950 F.2d 864, 870 (2d Cir.

1991)).   And a reviewing court must “accord considerable

deference to the probable cause determination of the issuing

magistrate.”   United States v. Thomas, 788 F.3d 345, 350 (2d

Cir. 2015) (internal quotation marks omitted) (quoting Walczyk

v. Rio, 496 F.3d 139, 157 (2d Cir. 2007)); see also Travisano,

724 F.2d at 345 (“[T]he magistrate’s finding of probable cause

is entitled to substantial deference . . . . [and] is itself a

substantial factor tending to uphold the validity of [a]

warrant.”).    “[T]he task of a reviewing court is simply to

ensure that the totality of the circumstances afforded the

magistrate ‘a substantial basis’ for making the requisite

probable cause determination.”    Thomas, 788 F.3d at 350 (quoting

Gates, 462 U.S. at 238).    “[I]n close cases[,] . . . doubts

should be resolved in favor of upholding the warrant.”

Travisano, 724 F.2d at 345.


                                  7
    The presumption of reasonableness that attaches to a search

performed pursuant to a warrant “can be defeated by showing that

[the government] (1) ‘knowingly and deliberately, or with a

reckless disregard of the truth,’ procured the warrant, (2)

based on ‘false statements or material omissions,’ that (3)

‘were necessary to the finding of probable cause.’”     Ganek, 874

F.3d at 81 (quoting Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir.

1994)).   “To determine whether a false statement was necessary

to a finding of probable cause, we consider a hypothetical

corrected affidavit, produced by deleting any alleged

misstatements from the original warrant affidavit and adding to

it any relevant omitted information.”   Id. (citing Soares v.

Connecticut, 8 F.3d 917, 920 (2d Cir. 1993)).

    If a search warrant is issued on the basis of an

insufficient affidavit, suppression of evidence obtained in the

search does not invariably follow.   See United States v. Rosa,

626 F.3d 56, 64 (2d Cir. 2010) (citing Herring v. United States,

555 U.S. 135, 140 (2009)).   “Exclusion of evidence is

particularly inappropriate ‘when an officer acting with

objective good faith has obtained a search warrant from a judge

or magistrate and acted within its scope . . . .’”    United

States v. Romain, 678 F. App’x 23, 25 (2d Cir. 2017) (quoting

United States v. Leon, 468 U.S. 897, 920 (1984)).     The Leon

good-faith inquiry “‘is confined to the objectively


                                 8
ascertainable question whether a reasonably well trained officer

would have known that the search was illegal’ in light of ‘all

of the circumstances.’”    Herring, 555 U.S. at 145 (quoting Leon,

468 U.S. at 922 n.23).    Thus, “[w]hen police act under a warrant

that is invalid for lack of probable cause, the exclusionary

rule does not apply if the police acted ‘in objectively

reasonable reliance’ on the subsequently invalidated search

warrant.”   Id. at 142 (quoting Leon, 468 U.S. at 922).    An

officer’s reliance is not objectively reasonable, and therefore

the good faith exception does not apply,

    in at least four circumstances: “(1) where the issuing
    magistrate has been knowingly misled; (2) where the issuing
    magistrate wholly abandoned his or her judicial role; (3)
    where the application is so lacking in indicia of probable
    cause as to render reliance upon it unreasonable; and (4)
    where the warrant is so facially deficient that reliance
    upon it is unreasonable.”

United States v. Raymonda, 780 F.3d 105, 118 (2d Cir. 2015)

(quoting United States v. Clark, 638 F.3d 89, 100 (2d Cir.

2011)).   “[T]hese limitations apply not merely in cases of

deliberate police misconduct, but also in situations where an

officer is ‘reckless’ or ‘grossly negligent’ in seeking or

executing a warrant.”     Id. (citing Herring, 555 U.S. at 144).

III. Discussion

    A. The Search Warrant Affidavit

    The defendant first argues that the search warrant

affidavit was facially insufficient to establish probable cause


                                  9
to believe that evidence of illegal possession or sale of

narcotics would be found in the second-floor apartment at 90

Spring Street.   He points especially to the absence of

information showing that he lived there.     It is true that drug

dealers often keep their supply at home.    But the validity of

the search in this case does not turn on whether the warrant

affidavit supported a finding that the defendant lived in the

apartment.   Instead, the question here is whether the affidavit

permitted a reasonable inference that narcotics likely would be

found in the apartment.     Applying the deferential standard of

review required by the case law, I think it did.     Even if the

affidavit was arguably insufficient, the good faith exception

applies.

    Probable cause to search a location for contraband

following a sale of narcotics may be established by observations

of the seller going to the location immediately before or after

the sale.    See Wayne R. LaFave, Search and Seizure: A Treatise

on the Fourth Amendment § 3.7(d) nn.193-94 (5th ed. 2012 & Supp.

2018) (collecting cases).    Here, the affidavit showed that the

seller went directly to 90 Spring Street after the first two

sales, and went to the second-floor apartment at 90 Spring

Street before the third sale.    In addition, surveillance of 90

Spring Street prior to the third sale revealed activity

consistent with a sale of drugs out of the second-floor


                                  10
apartment.   These facts and circumstances, viewed in a common-

sense manner, supported the agents’ conclusion that narcotics

likely would be found in the apartment.   See, e.g., United

States v. Dixon, 861 F. Supp. 2d 2, 5, 8-9 (D. Mass. 2012)

(denying motion to suppress where affidavit described three

controlled buys, after each of which officers followed the

seller back to the address), aff’d, 787 F.3d 55 (1st Cir. 2015);

cf. United States v. Mayweather, No. 17-CR-229, 2018 WL 3104254,

at *3 (D. Minn. Jan. 19, 2018) (finding probable cause in part

because “officers saw [defendant] return to [the] address after

the controlled buy”), report and recommendation adopted, No. 17-

CR-229, 2018 WL 1370532 (D. Minn. Mar. 16, 2018); United States

v. Goldsberry, No. CR CCB-17-0143, 2017 WL 6025329, at *1 (D.

Md. Dec. 4, 2017).

    The defendant next argues that misstatements in the

affidavit were essential to Judge Markle’s finding of a nexus

between the controlled purchases and the apartment.   He points

to the inaccuracies in the affidavit mentioned above -- the

statement in paragraph 14 that in a recorded call preceding the

second transaction the defendant told the CI to meet him at

“Spring”; and the statement in paragraph 16 that the defendant

told the CI in a subsequent recorded call he would need to pick

up the heroin from his “residence.”   These statements do not

provide a basis for invalidating the search unless the defendant


                                11
shows that they were made deliberately or with reckless

disregard for the truth.    Ganek, 874 F.3d at 81.   No such

showing has been made.4

     At the hearing, Ross testified that the inaccuracies in the

affidavit mirror errors in Brackett’s written report concerning

the second controlled purchase, which he and Kelly relied on in

preparing the affidavit.    With regard to the inaccuracy in

paragraph 14, Ross testified that this was the product of a typo

in Brackett’s report.     Crediting Ross’s testimony, I find that

Brackett mistakenly substituted “Spring” for “Front” in his

report and that Ross and Kelly failed to detect the error when

they relied on Brackett’s report to prepare the affidavit.     I

further find that their failure to detect the error was not due

to any desire to mislead.    Ross credibly testified that when he

overheard via the wire transmitter the conversation between the




4 Defendant argues that the direction to “Front Avenue” is
ambiguous and that it was the CI, not the defendant, who chose
the location on Front Avenue where it intersects with Spring
Street. This is indeed what the affidavit suggests. ECF No.
64-1 ¶ 16. However, the underlying recording is more nuanced:
the defendant instructs the CI to meet him at “Front”; later,
the CI indicates that he is at the intersection of Spring Street
and another road that he cannot remember, and the defendant
volunteers that the other road is “Front.” Separately, the
defendant emphasizes that the CI did not know the address of the
residence associated with the defendant’s sale of drugs. The
CI’s inability to provide this information was disclosed in the
affidavit and, accordingly, the issuing judge was not misled on
this point. Id. ¶ 3 (stating that the dealer “sells out of a
residence in West Haven but the CI did not know the address”).


                                  12
defendant and the CI referred to in paragraph 14, he understood

the defendant to be directing the CI to go to the corner of

Spring Street and Front Avenue, and deployed surveillance

accordingly.    This explanation is consistent with paragraphs 15

through 19 of the affidavit, which state that the CI went to the

corner of Spring Street and Front Avenue and waited for the

defendant, who eventually arrived there to meet the CI and

conduct the sale.     Viewed in this context, I readily find that

the inaccuracy in paragraph 14 was not made deliberately or with

reckless disregard for the truth.

    With regard to the inaccuracy in paragraph 16, Ross

acknowledged that the defendant did not tell the CI he needed to

go to his residence to pick up the heroin, as erroneously stated

in Brackett’s report of the pertinent call, and repeated in the

affidavit.     But Kelly, who was with the CI at the time of the

call, interpreted the defendant’s statement to the CI to mean

that he had to stop at his house to get the drugs.     The record

shows that immediately after the call, Kelly notified the

surveillance team that the defendant was “making it sound like

he’s got to go back to the house to grab” the heroin.     After

further conversation with the CI, Kelly again stated for the

benefit of the surveillance team, “he told us he’s going back to

the house to grab it.”     In an ideal world, Brackett would have

compared the recording of Kelly’s report to the surveillance


                                  13
team with the audiotape of the defendant’s statement to the CI

and clarified that the account of the call set forth in his

report was based on Kelly’s interpretation of the defendant’s

statement.   But it was objectively reasonable for Kelly to infer

from the defendant’s statement that he had to stop at his house

to get the heroin and there is no reason to think Brackett

intended to create a false report.   More to the point, there is

no reason to think Kelly or Ross meant to mislead Judge Markle

when they incorporated this part of Brackett’s report into the

affidavit.   Accordingly, I find that the inaccuracy in paragraph

16 was not made deliberately or in reckless disregard of the

truth.

     The defendant has also failed to show, as he must, that

these inaccuracies in the affidavit were essential to a finding

of probable cause.   Ganek, 874 F.3d at 81.   Correcting the

inaccuracy in paragraph 14 by replacing “Spring” with “Front”

makes no difference to the existence of probable cause.   The

affidavit makes it clear that 90 Spring Street is adjacent to

the intersection of “Front” and “Spring,” so in this context

“Front” and “Spring” mean much the same thing.5


5 Defendant argues that the affidavit is misleading in its
statement that 90 Spring Street is located at the corner of
Spring and Front, because it is actually located next to the
corner lot, which is vacant. ECF No. 64 at 3. A building next
to a small vacant corner lot can be said to be on the corner, as
defense counsel conceded at the hearing. ECF No. 97 at 94.


                                14
    Correcting the inaccuracy in paragraph 16 by deleting the

reference to the defendant’s “residence” arguably detracts from

the showing of probable cause because that reference helped

support an inference that the defendant lived at 90 Spring

Street.   As previously discussed, however, the information in

the affidavit concerning the seller’s visits to Spring Street in

close temporal proximity to the sales was sufficient to

establish the requisite nexus between the sales and the second-

floor apartment, whether or not the defendant lived there.

Indeed, the affidavit identified 44 Clifton Street as “another

possible address” for the defendant.       ECF No. 64-1 ¶ 27.

    In his post-hearing submissions, defendant also disputes

the affidavit’s implicit assertion that mobile surveillance of

90 Spring Street was feasible and proved to be effective.          He

claims that bushes surrounding 90 Spring Street “would make

fleeting observations by persons driving by difficult if not

impossible.”   ECF No. 118 at 1.6      To support this claim, he

offers images from Google Maps.     Assuming arguendo that judicial




6 Defense counsel limits the import of these points to arguing
that it would be impossible for surveillance to observe “an
alleged drug deal in the narrow driveway while driving by the
residence,” presumably referring to the apparent drug deal with
a third party that allegedly occurred before the third
controlled buy. ECF No. 118 at 1. Nevertheless, I consider the
arguments as applied to all surveillance of 90 Spring Street,
including the exterior stairway leading to the apartment on the
second floor.


                                  15
notice may be taken of the images, they do not undercut the

validity of the affidavit.    The images are dated August 2017,

but the surveillance was conducted in February 2017.     The bushes

shown in the images do not appear to prevent observation of the

house or the driveway.   And the defendant previously conceded

that the exterior stairway leading to the second-floor apartment

was “easily visible.”    ECF No. 72 at 5.

     The defendant argues that a discrepancy in the affidavit

raises questions about the “accuracy of task force surveillance

at” 90 Spring Street.    Id. at 6; see also ECF No. 98 at 6.    In

this regard, he points out that, according to the affidavit, the

defendant had a female passenger in the blue SUV when he arrived

for the third transaction, yet the affidavit does not mention

her entering the SUV while it was parked at 90 Spring Street.

The defendant asks, “[i]f [the surveillance team] missed the

fact that a passenger entered the SUV, how can they be sure

Stewart was the person who entered and exited the second floor

unit?”   ECF No. 72 at 6-7.   The defendant’s question is beside

the point because, as noted previously, the identity of the

seller is not at issue on this motion.      In any event, the

affidavit’s failure to mention the female passenger entering the

SUV is not sufficiently concerning to warrant further inquiry.7


7 Defendant also takes issue with Ross’s testimony at the hearing
that mobile surveillance of 90 Spring Street was necessary due


                                 16
     Because the inaccuracies in the affidavit were not made

deliberately or recklessly, and because they were not essential

to the finding of probable cause, the search warrant must be

upheld.   Moreover, even if the affidavit’s showing of probable

cause cannot survive deferential review, as the defendant

contends, his attempt to invalidate the search still fails under

the good faith exception.     The affidavit was not so lacking in

indicia of probable cause as to prevent a reasonable officer

from relying on it.   Nor does the record support a finding that

the Superior Court was knowingly misled or that either affiant

acted in bad faith.

     B. Kelly’s Involvement

     Defendant next argues that Kelly’s involvement in this case

invalidates the search for essentially three reasons: the search

warrant affidavit failed to disclose Kelly’s own involvement in

the illegal drug trade; other members of the task force might

have purchased steroids from Kelly;8 and Kelly’s involvement in



to the densely populated nature of the surrounding area. He
submits that in fact the area is not densely populated. The
defendant’s disagreement with Ross’s characterization of the
neighborhood does not cause me to doubt the credibility of
Ross’s testimony concerning the need to rely on mobile
surveillance. Nor does it cause me to doubt the validity of the
affidavit with regard to the results of the surveillance.
8 Defendant relies on a press release issued by the U.S.

Attorney’s Office that states Kelly distributed steroids to
“colleagues.” D. Conn. U.S. Attorney’s Office, Former Hamden
Police Officer Pleads Guilty to Steroid Distribution Charge,
Dep’t of Justice (May 21, 2018), http://www.justice.gov/usao-


                                  17
illicit activity casts doubt on the integrity of all aspects of

the investigation.   None of these reasons provides a basis for

invalidating the search of the second-floor apartment at 90

Spring Street.   Kelly’s involvement in the illegal sale of

steroids had no bearing on the existence of probable cause to

search the apartment and thus did not have to be disclosed.     The

defendant’s speculation that other members of the task force may

have purchased steroids from Kelly was adequately refuted by

Ross’s testimony at the hearing that Kelly’s involvement in

illegal activity was unknown at the time.    Even if one or more

of the other agents bought steroids from Kelly without Ross’s

knowledge, that would also have no bearing on the existence of

probable cause to search the apartment.     Finally, Ross credibly

testified that Kelly did not compromise the investigation in any

way and the defendant has given me no reason to doubt Ross’s

testimony in this regard.9



ct/pr/former-hamden-police-officer-pleads-guilty-steroid-
distribution-charge. The Court may take judicial notice of the
press release.
9 Defendant questions the results of the surveillance of 90

Spring Street on the ground that Kelly was involved in the
surveillance. At the hearing, Ross testified extensively about
the surveillance based on his personal knowledge and the records
of the investigation. ECF No. 97 at 22, 37-38, 46, 51, 53, 57-
58, 60. Defendant suggests that Kelly had a role in “selecting
the target,” but Ross testified that the investigation grew out
of his own relationship with the CI. Id. at 6, 14. Defendant
emphasizes that Kelly “searched the [CI] prior to and after
buys,” but Ross testified that standard procedure was followed
with the CI at all times, he trusted the experienced CI, and on


                                18
    The defendant has asked me to reopen the suppression

hearing to enable him to question Kelly.       ECF No. 98 at 1.     When

a defendant makes “a substantial preliminary showing” that an

affiant included in the affidavit “a false statement knowingly

and intentionally, or with reckless disregard for the truth,”

and “the allegedly false statement is necessary to the finding

of probable cause,” the Fourth Amendment requires that a hearing

be conducted.    Franks v. Delaware, 438 U.S. 154, 155-56 (1978).

To satisfy this initial burden under Franks, the defendant must

“point out specifically the portion of the warrant affidavit

that is claimed to be false.”    Id. at 171.     If the defendant

satisfies this burden, a hearing is not required unless the

false statement is essential to the existence of probable cause.

Id. at 171-72.   As discussed above, the defendant has not

identified any inaccuracies in the affidavit requiring a

hearing.   Because the defendant has not satisfied his initial

burden under Franks, his request to reopen the hearing is




at least one occasion Special Agent Brackett performed the
search prior to the buy. Id. at 14, 32-33, 53. Finally,
defendant claims that the state court and now this Court must
rely on Kelly’s word “when discerning . . . if the contraband
was what the government claims.” ECF No. 72 at 3. But Ross
testified that the items sold by the defendant tested positive
for heroin and cocaine. ECF No. 97 at 28-29; 53-54; 65-66. The
defendant provides no reason to doubt the reliability of Ross’s
testimony on any of these points.


                                 19
denied.10

IV. Conclusion

     Accordingly, the defendant’s motion to suppress is denied.

     So ordered this 9th day of May 2019.


                                      /s/ RNC
                                   Robert N. Chatigny
                              United States District Judge




10Defendant has also moved for discovery of material related to
Kelly. Under Federal Rule of Criminal Procedure 16, the
government has a duty to disclose any document within its
possession that is material to preparing the defense. While
“the materiality standard of Rule 16 normally is not a heavy
burden . . . , [t]he defendant must make a prima facie showing
of materiality . . . .” United States v. Urena, 989 F. Supp. 2d
253, 261 (S.D.N.Y. 2013) (citations and internal quotation marks
omitted). Defendant argues that “[t]he discovery requests
related to Kelly are material, because [they] go[] to the
reliability and accuracy of the information in the search
warrant affidavit, which is the central issue in the motion to
suppress.” ECF No. 88 at 2. As just discussed, the defendant
has not met his burden under Franks of identifying a material
false statement in the affidavit that was made intentionally or
recklessly. The defendant cites no case permitting discovery in
these circumstances. At least one court outside this Circuit
has held that a defendant may obtain discovery “on grounds short
of those required under Franks for an evidentiary hearing.” See
LaFave, supra, § 4.4d & n.87 (citing People v. Luttenberger, 784
P.2d 633 (Cal. 1990)). Even assuming discovery into the
accuracy of a search warrant affidavit can be obtained in such a
way, the defendant is not entitled to engage in discovery
without identifying a material false statement in the affidavit.
Permitting him to do so would be contrary to the limits imposed
by Franks on challenges to the accuracy of search warrant
affidavits. As discussed in the text, the defendant provides no
evidence casting doubt on the accuracy of a material statement
in the affidavit. His motion for discovery is therefore denied.


                               20
